Citation Nr: 1129742	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  00-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbosacral disability.

2.  Entitlement to service connection for a dorsal (thoracic) spine disability, to include as secondary to a service-connected lumbosacral disability.

3.  Entitlement to service connection for a headache disability, to include as secondary to a service-connected lumbosacral disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2002, the Veteran testified at a Board hearing before the undersigned sitting at the RO.  This matter was previously before the Board in September 2003 at which time it was remanded to the RO for further development.  It was also before the Board in February 2009, at which time the Board denied service connection for cervical and thoracic spine disabilities, and remanded the issue of entitlement to service connection for a headache disability for additional development.  The Veteran appealed the Board's denial of the claims of entitlement to service connection for cervical and thoracic spine disabilities to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a joint motion to vacate and remand filed by the parties dated in February 2009, the CAVC issued an order in September 2009 vacating the Board's February 2009 decision and remanding the matter back to the Board.  In March 2010, the Board, referred the case out for a Veterans Health Administration (VHA) opinion.  The opinion was received in April 2010.  In January 2011, an addendum opinion was requested.  This opinion was received in February 2011.  The Veteran was provided with copies of the opinions and given 60 days to respond to each opinion.  38 C.F.R. § 20.903.  The matter is once again before the Board.

The issue of entitlement to service connection for a headache disability, to include as secondary to a service-connected lumbosacral disability, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has a cervical spine disability, diagnosed as cervical degenerative disc and joint disease, that is attributable to service.

2.  The Veteran has a dorsal (thoracic) spine disability, diagnosed as a protruded disc T1, T2, that is attributable to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's cervical degenerative disc and joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's protruded disk T1, T2 was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

A June 1971 record shows that while the Veteran was aboard the U.S.S. Albany, he complained of muscle strain to his lower back.  He was prescribed heat, Tylenol and Paraflex.  In October 1971, the Veteran was treated for a "back problem" and was noted to have a continued history of four months of pain localized to the lumbosacral area with no radiation.  A July 1972 record from the neuro-surgery clinic states that the Veteran injured his back aboard a ship approximately one year earlier while lifting a vacuum cleaner.  He reported constant low back discomfort since that time and his service treatment records show multiple visits to the medical clinic for low back pain since the 1971 injury.  These records also reflect the Veteran's complaint of radiation down his legs.  Lumbar spine x-rays taken in April 1972 were negative.  There is no indication that cervical or thoracic spine x-rays were performed.  A June 1972 medical entry notes that the Veteran was wearing a back brace at that time and had been sent to sick bay concerning light or no duty because of his back.  The impression given in July 1972 was "no good evidence for disc problems".  A December 1972 record from the orthopedic clinic states that the Veteran had been hospitalized from August 24, 1972, to September 29, 1972, for chronic lumbosacral strain.  

A Medical Evaluation Board report, dated in January 1973, states that the Veteran began having persistent low back pain with bilateral thigh radiation since the vacuum cleaner lifting incident in the summer of 1971.  This report also states that the pain was limited to the low back, but with associated numbness of both legs occasionally.  It notes that he was hospitalized and placed on a regimen of a body cast, complete bed rest, injections at trigger points and periods of traction.  The Medical Evaluation Board recommended that the Veteran be considered unfit for duty as a builder and either be retrained or medically separated.  In March 1973, the Veteran was medically discharged from service.  His service treatment records are devoid of complaints or treatment for the upper, thoracic, spine, or the cervical spine.

In April 1973, the Veteran filed an initial claim for service connection for the 1971 "back injury".  

The Veteran presented for a VA orthopedic examination in May 1973 at which time he complained of low back pain with occasional lower leg numbness.  He was diagnosed as having chronic lumbosacral strain.  

In a June 1973 rating decision, the RO granted service connection for lumbosacral strain and assigned a 10 percent rating, effective in March 1973.

On file is a June 1994 VA Medical Certificate showing the veteran's complaint of severe low back pain most of the time.  The Veteran was diagnosed as having chronic low back pain.

An MRI of the Veteran's lumbar spine was performed in July 1994 revealing mild annular bulges at L4-5 and L5-S1 with no evidence for central herniated nucleus pulposus.

During a VA spine examination in September 1994, the Veteran described chronic lower back pain since his 1971 inservice injury.  He denied having any leg pain over the past couple of years and said the pain varied in intensity.  He was employed in the electrical and air conditioning field and primarily performed supervisory duties.  The Veteran was diagnosed as having chronic low back syndrome with history of injury.

An October 1994 VA outpatient record from the neurosurgery clinic shows that the Veteran had been told that surgery was not an option for his back.  

On file is a January 1995 VA consult record from the pain clinic noting that the Veteran sustained a back injury in 1971 with problems ever since.  His MRI was reported as showing disc bulges, but otherwise normal.  He reported lower back pain with pain down both legs.  He was assessed as having chronic low back pain.

In a March 1999 statement (VA Form 21-41488), the Veteran requested a "reevalaution of [his] service connected disabilities".  He said that if he had been given a more involved physical evaluation with MRIs or x-rays in service, he would have been given a different diagnosis with respect to his back.  

Also in March 1999, the RO received statements from the Veteran's employer and coworkers regarding his visible back pain at work.  

In May 1999, the Veteran underwent a VA examination to evaluate his lumbosacral strain disability.  He relayed the results of a March 1999 MRI of the lumbar spine as showing evidence of lumbar stenosis L5/S1 secondary to bulging dessicated disk, hypertrophic degenerative changes of the facet joint complexes and ligamenum flava.  Also shown was mild to moderate bulging disk at L2, L2-3, L3-4 and L4-5.  There are no complaints or findings on the examination report with respect to his cervical or thoracic spine.  He was given an impression of chronic lumbar syndrome with service-connected lumbosacral strain with degenerative joint disease and hypertrophic changes.  It was also noted that there was recent MRI scan evidence of lumbar stenosis at L5/S1 with hyperterophic degenerative changes as well as posterior bulging disk and osteophytes.  Multilevel bulges were noted.  

A VA MRI report dated in June 1999 contains a history of possible herniated disk, and neck pain, stiff neck, right shoulder pain.  The results revealed normal MRI of the cervical spine and central broad-based disk protrusion abutting the cervical cord and slightly deforming the thecal sac at T1-2 of uncertain clinical significance.  

On file is a July 1999 record from Michael L. Walker, M.D., stating that he agreed with the Veteran's concern that his spinal problems, including both lumbar and cervical areas, were most likely related.  He went on to state that after looking back at the Veteran's history, the only source of injury that he could determine would be the fall in service.  He added that he thought that many restrictions that applied to his back also applied to his neck.  

In July 1999, the Veteran filed a claim for service connection for cervical and thoracic spine disabilities as secondary to his service-connected lumbosacral disability.  

The Veteran underwent a VA examination in September 1999 to assess his claim regarding cervical and thoracic spine problems.  The examiner noted that this was a somewhat complicated situation.  He also noted that he had reviewed the Veteran's claims file, to include his service treatment records and the July 1999 record from Dr. Walker.  The examiner relayed the Veteran's report that he had asked numerous doctors over the years if his headaches could be associated with the low back injury and "as one would expect, the answer was always no."  He further relayed the Veteran's report that he had been told that a disc bulge at T1-2 as shown on an MRI scan was the source of his headaches.  The examiner rendered an impression that included chronic headaches.  He pointed out that the Veteran's service treatment records were all related to low back complaints, although the Veteran was presently reporting that he had had headaches the entire time.  He went on to opine that he simply had no evidence in which to say that the Veteran's cervical thoracic spine problems were secondary to his service-connected lumbar spine condition.  He said that from what he could see, the Veteran had a traumatic injury to the lower back which probably predisposed or accelerated the degenerative process in the lumbar spine with the development of mild annular bulges as noted on MRI findings.  He also stated that there "is a possibility that [the Veteran's] upper back condition with associated disk bulge at T1-2 could have been due to the [inservice] injury although there is no corroborative medical evidence to indicate that this is a reasonable medical certainty without resorting to some degree of conjecture or speculation."    

VA outpatient records include an October 1999 report diagnosing the Veteran as having back pain with radiculopathy.  

In a February 2000 statement, Dr. Walker stated that he had reviewed the Veteran's office records regarding his complaints of back pain and said he believed that his present condition "could be" attributed to an injury that occurred on active duty.  He stated that "the initial injuries seem to be more cervical in nature, but as I recall the Veteran did not receive acute medical treatment until returning to port."  He pointed out that the Veteran had been troubled by neck pain as well as low back pain over the years and suspected all were related to the "original trauma" while serving on the USS Foresetall in 1971.  He noted that there was no other history of significant trauma or other problems that could cause his present condition and that in the absence of such history, he would have to assume that the Veteran's injuries are all consistent with "that cause".  

The Veteran expressed his belief on his substantive appeal, dated in July 2000, that if he had been given a complete physical examination by a certified physician rather than a corpsman, the injuries would have had a better possibility of being discovered.

In a June 2000 statement, Dr. Walker stated that he was sorry to hear that VA still "fails to comprehend the relationship of [his] fall that occurred while serving on active duty in the Navy and [his] current problems."  He expressed his belief that the Veteran's limitation of motion in his neck was due to muscular problems derived by his injury and related it "more likely than not" to the fall that he had while serving on active duty.  He stated that there was no other explanation for the Veteran's continuing problems that began shortly after the fall.  He went on to explain that the type of fall that the Veteran experienced could easily have produced his present problems. 

VA outpatient records show that the Veteran was seen in follow up on a number of occasions in 2000 and 2001 for neck pain.  

The Veteran testified before a Decision Review Officer (DRO) in May 2001 that he never got to see a doctor in service, but instead saw a corpsman.  He said that although the corpsman wrote down that he had twisted his back, he was actually carrying a vacuum cleaner down a passageway and was thrown up against the wall when the ship came about.  He said he hit the wall and the deck and the vacuum cleaner was on him.  He reported that he was not even able to get up and walk for two weeks and he was given Darvon and heat pads.  He said he couldn't even straighten up.  He explained that he saw several doctors after he got into port and they all told him he had chronic back problems.  He said he had a "busted disc between L5 and S1" which he thinks he has had ever since the vacuum cleaner incident.  He said he has had pain in his back and down his right leg "all these years".  He said that neck damage was first found by Dr. Walker in 1990.  He said he has been seeing Dr. Elizawahry for about a month.  The Veteran denied having any other accidents or hospitalizations other than service.  The Veteran's wife testified that following service the Veteran complained about his back, but not his neck.  The Veteran reported that he had performed maintenance work for the school board for the last 21 years.  

At the DRO hearing in May 2001, the Veteran submitted a "To Whom It May Concern" letter from Kamel Elzawahry, M.D., dated in April 2001, explaining that he had taken over Dr. Walker's practice and was presently treating the Veteran.  He stated that since the Veteran's inservice injury when he fell aboard a ship while carrying a large vacuum cleaner he has been subject to neck and arm pain, as well as back pain.  He noted that an MRI showed protrusion of disc at T1, T2 and that these discs were never due to degenerative disease, but most often occurred as a result of trauma similar to the Veteran's inservice injury in 1971.  

Private medical records from the Southeast Alabama Medical Center Pain Clinic show that in August 2001 the Veteran underwent epidural blood patch due to a diagnosis of post dural puncture headache.

On file are neurology records from Dr. E. Jacob, dated in August and September 2001.  Dr. Jacob assessed the veteran in September 2001 as having neck pain with loss of range of neck movements and lower back pain and opined that based on available information, with findings such as neck pain with loss of range of neck movement and lower back pain, the veteran's symptoms were most likely related to the significant fall he had in service while carrying a heavy vacuum cleaner.  He explained that the vacuum cleaner hit the Veteran after he had fallen on the deck.

In February 2002 the RO received a statement from A. B., who said that the Veteran did not have any health problems prior to service, but that after service he was unable to lift hardly anything or get around because of his back problems.  

The Veteran testified at a Board hearing in April 2002 that he was asserting his service connection claims on a direct rather than secondary basis.  He asserted that his cervical and thoracic disabilities are due to the fall and twisting motion that occurred while onboard ship, the U.S.S. Albany, with a heavy vacuum cleaner.  He said in 1999 he went to get cervical x-rays and an accidental x-ray of his thoracic spine revealed the bulging disc in the thoracic area.  He contended that he had had this problem ever since the inservice injury to his back.  

VA outpatient records in 2002 show complaints of chronic neck and back pain.  

Private medical records from Bay Medical Center in December 2002 show that the Veteran was seen in the emergency room for neck pain following an automobile accident.  The records note that the Veteran was a passenger in a vehicle that struck another vehicle causing the Veteran to strike the right side of his head on the side window, but he did not break it.  X-rays taken of the Veteran's neck were normal.  The Veteran was diagnosed as having neck pain and motor vehicle accident.

A January 2003 VA general medical examination report relays the Veteran's inservice back injury as a twisting injury that occurred when he lifted a 40 pound vacuum machine.  The examiner also noted that he reviewed the Veteran's service treatment records in detail, and that his records failed to reveal any neck problems or headaches until many years later.  He diagnosed the Veteran as having chronic neck pain with spasm.  He again noted that none of the Veteran's service treatment records indicate treatment for neck problems in the military and not for several years later, at least until 1994 for the neck pain.  In regard to his back, the examiner stated that the Veteran's chronic low back pain was no doubt related to the military and documentation was available in the medical records with history of hospitalization.  He further noted that the Veteran's chronic degenerative spondylosis and degenerative disc disease with spinal stenosis L5 to S2, as noted from the most recent MRI with functional loss of moderate to severe range, was related to military.  

An MRI report of the Veteran's cervical spine from Bay Medical Center in January 2003 notes that the Veteran had a history of severe neck pain, status post motor vehicle accident in December 2002.  The report contains an impression of minor early cervical spondylosis in the low cervical spine, and, with a history of previous trauma, the osseous structures are better evaluated with either plain films or CT evaluation if this is of clinical concern.

In a "To Whom It May Concern" letter dated in January 2003, J. D. Hatcher, DO, said that the Veteran recently had an MRI of the thoracic spine that showed a swelling impinging on the thecal sack, probably a lipoma.  Dr. Hatcher stated that it appeared to be clinically significant since the Veteran had pain in his back and upper and lower extremities.  

VA outpatient records include a May 2003 record diagnosing the Veteran as having degenerative disc disease and chronic pain.  A June 2003 record notes that the Veteran's past medical history was positive for cervicalgia and lumbago.  The examiner stated that he reviewed the history of the Veteran's initial injury of "fall/ladder" and initial conservative management with persistent symptoms ever since.  He noted that subsequent study in private sector has verified the existence of spinal pathology and the evolution of which on plain films and 3d imaging/MRI matches the timing of the Veteran's original military injury.

On file is a VA examination report, dated in December 2006, that contains a detailed medical history of the Veteran, both in service and postservice.  Diagnostic testing of the Veteran's cervical spine was normal.  The Veteran was diagnosed as having cervical degenerative disc and joint disease not inconsistent with aging, general body habitus, and previous motor vehicle accident.  There were no objective findings of radiculopathy at that time.  Lower cervical bulging discs were documented following the 2002 motor vehicle accident.  The examiner also diagnosed the Veteran as having subjective persistent and evolving daily cephalgia.  He stated that the thoracic spine findings were not consistent with the twist injury and lumbar strain during service.  He further stated that sound medical reasoning would not allow an examiner to make a connection between chronic loss of cervical range of motion and a normal MRI.  He went on to state that osteoarthritis and disc bulges rarely, if ever, caused chronic debilitating pain.  In addition, he stated that diffuse head, neck, back and extremity pain remained unexplained since there had never been objective evidence to support central spinal stenosis or foraminal stenosis.  Therefore, he said that the pain was inconsistent with disc and joint disease of the spine.  He concluded by stating the following:

I cannot say the exact cause of all the veteran's pain complaints without resorting to mere speculation, but after this many years, he has an elusive generalized neuromuscular disorder or extremely potent psychosocial stressors creating functional overlay. 

In March 2007, the Veteran submitted a statement from a fellow serviceman who said that he had been on board the USS Albany CG-10 with the Veteran and that they used to work out with weights on a regular basis.  He said that that all changed when the veteran hurt his back in a fall while carrying a vacuum cleaner and had to be taken to "sickbay".  He explained that they weren't able to lift weights after the fall.  

In April 2010, a VHA opinion was obtained with respect to the Veteran's back claims from a neurologist.  The VHA examiner indicated that the Veteran's service treatment records, subsequent VA medical records and medical reports of private physicians had been thoroughly reviewed.  After relaying the Veteran's pertinent history, the VHA examiner opined that it was less likely than not that the claimed cervical and thoracic spine pain and disabilities were related to or the result of the Veteran's service-connected low back injury which occurred in the service vacuum cleaner lifting incident.  He remarked that the Veteran's service records showed that he sustained lumbar sprain due to the twisting injury of the back that was related to lifting a heavy vacuum cleaner in the early 1970s.  He noted that there was no mention of any direct or indirect injury to the upper back or neck at the time and that therefore available evidence did not support the claim that the cervical or thoracic disease was incurred in service.  The examiner went on to note that there was no mention or documentation of any complaints of the neck or thoracic region pain until much later, around the last 1990s.  The examiner noted that, therefore, the chronicity or continuity of the symptoms of the neck or upper back after service was not established.  

In an addendum opinion in February 2011, the VHA examiner stated that it was not at least as likely as not that the cervical and thoracic spine conditions of degenerative disc disease and cervicalgia were due to, or the result of, the Veteran's service-connected chronic lumbar syndrome, with degenerative joint disease or bulging discs.  The examiner went on to opine that it was not at least as likely as not that the Veteran's service-connected chronic lumbar syndrome with degenerative joint disease and bulging discs aggravated his cervical or thoracic spine disease.  He said that the explanations for the opinions were as had been expressed in the April 2010 examination report.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Certain diseases, such as arthritis, are presumed to be service connected if manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records reflect complaints and treatment with respect to the lumbosacral spine only.  They are devoid of complaints or treatment involving the cervical or thoracic spine.  

The first notation with respect to the Veteran's cervical and thoracic spine problems is not until many years after service.  Regarding the thoracic spine, there is a June 1999 MRI report showing disk protrusion at T1-2.  One of the Veteran's initial cervical complaints is noted on his July 1999 claim for service connection for neck pain.  Also at this time the RO received a statement from the Veteran's private physician, Dr. Walker, acknowledging the Veteran's cervical spinal problems.

Based on the fact that notations of thoracic and cervical spine problems were made many years after service, over 20 years to be more precise, the law as it applies to presumptive disabilities, including arthritis, is not applicable. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the law regarding service connection based on chronic cervical and thoracic disabilities since service is not applicable.  See 38 C.F.R. § 3.303(b).  Similarly, service connection based on continuity of symptomatology is not warranted for these disabilities.  Id.  This is especially so when considering that the Veteran was evaluated by VA for his back in May 1973 and September 1994, but never reported any problems regarding his thoracic or cervical spine, nor are there any findings on the examination reports in this regard.  Moreover, the Veteran has asserted as much by testifying that he did not have any neck problems in service and did not seek treatment for cervical or thoracic problems until the 1990s.  Id.

As to 3.303(d), there is both positive and negative evidence that addresses this point.  As the VA examiner in September 1999 noted before rendering his opinion, "this [is] a somewhat complicated situation".  Of significance, however, regarding the myriad of nexus opinions on file is that the positive evidence is based on the description of the inservice injury aboard the U.S.S. Albany as involving a fall and a vacuum cleaner landing on top of the Veteran.  The negative evidence is based on a twisting type of injury that occurred when the Veteran attempted to lift the vacuum cleaner.  In regard to the version of injury involving a fall, Dr. Walker opined in June 2000 that "MR" scan of his cervical spinal cord showed a protrusion at the T1-2 level and that the type of fall that [the Veteran] experienced could easily have produced these problems.  Similarly, Dr. Elzawahary reported in April 2001 that the Veteran sustained an injury in service when he was aboard ship carrying a large vacuum cleaner in heavy seas where he fell and a vacuum cleaner landed on him.  He further reported that the protruded discs at T1,T2 are never due to degenerative disease and most often occur as a result of trauma similar to the incident that occurred in 1971 when the Veteran was aboard ship.  There is also the opinion of E. Jacob M.D., a board certified neurologist, in September 2001, who opined that based on the available information, with findings such as neck pain with loss of range of neck movement and lower back pain, the Veteran's symptoms were most likely related to the significant fall that he received while carrying a heavy vacuum cleaner.  He said that the vacuum cleaner hit the Veteran after he had fallen on the deck.  There is also a June 2003 VA outpatient record wherein the examiner stated that he reviewed the Veteran's initial injury of "fall/ladder" and initial conservative management with persistent symptoms ever since.  He said that subsequent study in the private sector had verified the existence of spinal pathology and the evolution of which on plain films and 3D imaging/MRI matched the timing of the Veteran's original military injury. 

With respect to the twisting type of injury, the VA examiner in December 2006 said that the Veteran's thoracic spine findings were not consistent with the twist injury and lumbar strain during service.  Similarly, the April 2010 VHA examiner opined, after relaying the Veteran's pertinent history, that it was less likely than not that the claimed cervical and thoracic spine pain and disabilities were related to or the result of the Veteran's service-connected low back injury which occurred in the service vacuum cleaner lifting incident.  He remarked that the Veteran's service records showed that he sustained lumbar sprain due to the twisting injury of the back that was related to lifting a heavy vacuum cleaner in the early 1970s.  He noted that there was no mention of any direct or indirect injury to the upper back or neck at the time and that therefore available evidence did not support the claim that the cervical or thoracic disease was incurred in service.  

Accordingly, of crucial significance in this case is determining the type of injury the Veteran actually sustained in service in 1971 with respect to his back.  As noted above, the Veteran's service treatment records refer only to a twisting type of injury to the low back in 1971 while lifting a vacuum cleaner.  These records are devoid of any indication of a fall involving the vacuum cleaner landing on him.  However, the Veteran testified in May 2001 that although it was written down that he had twisted his back, he was actually carrying a vacuum cleaner down a passageway and was thrown up against the wall when the ship "[came about]".  He said he hit the wall and the deck and the vacuum cleaner landed on him.  It is noteworthy that the description of injury aboard the U.S.S. Albany is dated approximately one year after the actual injury.  That is, although there is a June 1971 medical entry while the Veteran was aboard the U.S.S. Albany of muscle strain lower back, and an October 1971 entry noting a four month history of back problems, it wasn't until July 1972 when the Veteran was seen in a neurosurgery clinic that his actual injury aboard the U.S.S. Albany is noted.  More specifically, this record states that the Veteran injured his back aboard a ship approximately one year earlier while lifting a vacuum cleaner.  In regard to the June 1971 diagnosis of muscle strain lower back, the Veteran asserts that had he been examined by a doctor aboard the U.S.S. Albany rather than a corpsman, his diagnosis would have been different.  It is certainly conceivable, to say the least, that the transcription of injury one year after the fact was not as accurate and detailed as it could have been.  Consideration should also be given to the statement from the Veteran's fellow serviceman, in March 2007, who said that he had been on board the USS Albany CG-10 with the Veteran and that they used to work out with weights on a regular basis, but all of that changed when the Veteran hurt his back in a fall while carrying a vacuum cleaner and had to be taken to "sickbay".  

By resolving reasonable doubt in this matter in the Veteran's favor as the Board is required by regulation to do, the Board deems the Veteran's report of injury to be credible.  38 C.F.R. § 3.102; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  That is, that the injury to his back in service involved a fall with a vacuum cleaner landing on him.  In light of this and the positive medical evidence outlined above relating the Veteran's thoracic and cervical disabilities to this description of inservice injury, and by resolving all reasonable doubt in the Veteran's favor, the Board finds that a grant of service connection for the cervical disability, diagnosed as cervical degenerative disc and joint disease, and the thoracic disability, diagnosed as a protruded disk T1, T2, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.

This claim been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for a cervical degenerative disc and joint disease is granted.

Entitlement to service connection for a protruded disk T1, T2 is granted.


REMAND

In February 2009, the Board remanded the issue of entitlement to service connection for a headache disability, to include as secondary to a service-connected lumbosacral disability, for further medical development.  More specifically, the Board noted that while the record contained a medical nexus opinion between the Veteran's service-connected lumbosacral strain and cephalgia, it did not contain a medical nexus opinion on a direct service connection basis.  That is, it did not 

contain a medical opinion regarding a possible nexus between the Veteran's headaches and service.  Consequently, an opinion was obtained by way of a March 2009 addendum opinion from the December 2006 neurological examiner.  Based on a review of the Veteran's claims file, the examiner diagnosed the Veteran as having "chronic daily cephalgia of uncertain etiology...not caused by or related to military service."  The examiner went on to note that the onset of headaches 20 years after service, without a mechanism of etiology in service, indicates that the headaches were not caused by or related to military service.  However, the Veteran's service treatment records show that he was treated for complaints of headaches of one day duration in service in May 1971.  The examiner does not note this in his report nor explain why or why not it is significant to his opinion.  This is an important consideration in view of the Veteran's postservice diagnosis of headaches of mixed type.  Accordingly, another addendum opinion from the December 2006 examiner should be requested and if that examiner is unavailable, the Veteran should be afforded a new VA neurological examination.

Also, in light of the decision above granting service connection for cervical and thoracic spine disabilities, this claim should be reconsidered on a secondary basis.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. (a) Request another addendum opinion from the VA examiner who performed the neurological examination in December 2006.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran's headache disability is related to service, to include the June 1971 lifting injury.  Consideration should be given to the May 1971 service record showing that the Veteran was seen for complaints of headaches of one day duration.  An opinion should also be obtained regarding whether it is at least as likely as not that the Veteran has a headache 

disability proximately due to or the result of a service-connected disability, to include his service-connected cervical disability.  The Veteran's claims file should be made available to the examiner for review.

(b) If and only if the December 2006 VA examiner is unavailable, the Veteran should be afforded a new VA neurological examination.  Request that the examiner provide etiological opinions as noted above.  It is imperative that the claims file be made available to the examiner for review of pertinent documents therein in connection with the examination.

2.  Thereafter, and following any additional development deemed necessary, the issue of service connection for a headache disability, to include as secondary to a service-connected disability, should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  They should also be given the opportunity to respond to the SSOC.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


